Citation Nr: 0926160	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Whether an October 1994 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for right shoulder disability.

2.  Whether an October 1994 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for back disability.

3.  Whether an October 1994 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for lipoma of the right antecubital fossa.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Procedural history

In an April 1990 rating decision, the RO granted service 
connection for residuals of a right elbow injury.

In January 1994, the Veteran filed claims of entitlement to 
service connection for "problems with [his] arm and back as 
a result of [his] elbow injury."  In an October 1994 rating 
decision, the RO denied service connection for right shoulder 
disability, lipoma of the right antecubital fossa, back 
disability, and growth on back.

In October 2006, the Veteran's representative contended that 
there was clear and unmistakable error (CUE) in the RO's 
October 1994 rating decision with respect to the RO's denials 
of service connection for the right shoulder disability, the 
lipoma, and the back disability.  The November 2006 rating 
decision denied the Veteran's claims of CUE in the October 
1994 rating decision.  The Veteran disagreed with the denials 
and perfected his appeal by filing a timely substantive 
appeal [VA Form 9] in September 2007.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Clarification of issues on appeal

The October 1994 rating decision, in which the Veteran 
alleges CUE, also denied service connection for a "growth on 
the back".  At the time of the October 1994 rating decision, 
the Veteran had asserted that he was diagnosed with a 
"growth on his back" which was pinching his nerves and 
causing pain.  See the VA Form 21-4138 dated May 1994.  In 
the October 1994 rating decision, the RO denied the Veteran's 
claim because there was no evidence to show that a growth on 
the back was incurred in service or that a growth on the back 
resulted from any service-connected disability.  The RO also 
noted that "no growth of the back was diagnosed on recent 
rating examination."  

It is clear that the Veteran's claim, and the RO's decision, 
involved a claimed disability which was separate and distinct 
from the claimed back disability, which was orthopedic in 
nature, and the lipoma, which was on another part of the 
body. 

As indicated above, in the November 2006 CUE claim the 
Veteran, through his representative, asserted claims of CUE 
with respect to the RO's October 1994 denials of an increased 
rating the right elbow disability, and service connection for 
the right shoulder disability, the lipoma of the antecubital 
fossa, and the back disability.  The November 2006 CUE claim 
did not identify or reference the RO's October 1994 denial of 
service connection for the "growth on the back."  Any claim 
of CUE must be pled with specificity.  See Andre v. West, 14 
Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002).  This has not been done with 
respect to the Veteran's previously denied claim of service 
connection for a growth on the back.  Accordingly, there was 
no specific CUE claim filed by or on behalf of the Veteran 
with respect to the claimed "growth in the back".

The November 2006 rating decision did not reference or render 
a decision on such issue, and the Board is therefore without 
jurisdiction to consider it.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].  Moreover, neither the 
Veteran nor his representative has made any indication that 
the RO's 1994 denial of service connection for a growth on 
the Veteran's back should be included in this appeal.  
Accordingly, the issue of entitlement to service connection 
for a growth on the back based on CUE is not before the 
Board.

Issues not on appeal

In his October 2006 CUE claim, the Veteran also alleged that 
the October 1994 rating decision was clearly and unmistakably 
erroneous in denying an increased rating, in excess of 10 
percent, for the service-connected right elbow disability.  
The November 2006 rating decision denied the Veteran's claim, 
and the Veteran expressly disagreed with that denial.  A 
statement of the case was issued as to that issue in February 
2007.  However, in the VA Form 9 dated September 2007, the 
Veteran expressly withdrew his appeal as to the right elbow 
disability.  Specifically, he stated, "I am not disagreeing 
with the decision on my right elbow; I think that is a 
reasonable rating."  Accordingly, that issue is no longer in 
appellate status and will be discussed no further herein.  
See 38 C.F.R. § 20.204 (2008).  

Additionally, during the pendency of this appeal, the Veteran 
filed to reopened his previously denied claims of entitlement 
to service connection for disabilities of the back and right 
shoulder.  In a May 2008 rating decision, the RO declined to 
reopen the Veteran's claims.  To the Board's knowledge, a 
notice of disagreement (NOD) was not filed.  Those issues are 
therefore not in appellate status and will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

In March 2006, the Veteran filed claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The Veteran's claims were granted in a June 2006 rating 
decision, which assigned a 20 percent disability rating to 
the bilateral hearing loss and a 10 percent disability rating 
to the tinnitus.  A NOD was not filed as to the assigned 
ratings or their effective dates, and those issues are 
therefore not in appellate status.  See Archbold, supra.  


FINDINGS OF FACT

1.  An October 1994 rating decision determined that the 
Veteran was not entitled to service connection for a right 
shoulder disability, a back disability, and a lipoma of the 
right antecubital fossa.

2.  The Veteran's claims of CUE in the October 1994 rating 
decision, with respect to service connection for right 
shoulder and back disabilities, were based on impermissible 
theories.

3.  The October 1994 rating decision which denied the 
Veteran's claim of entitlement to service connection for 
lipoma of the right antecubital fossa, as secondary to the 
service-connected right elbow disability, was not reasonably 
supported by the evidence then of record and was not 
consistent with VA law and regulations then in effect.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision did not contain CUE as 
to the issue of the Veteran's entitlement to service 
connection for right shoulder disability.  38 C.F.R. § 3.105 
(2008).

2.  The October 1994 rating decision did not contain CUE as 
to the issue of the Veteran's entitlement to service 
connection for back disability.  38 C.F.R. § 3.105 (2008).

3.  The October 1994 RO rating decision contained CUE as to 
the issue of the Veteran's entitlement to service connection 
for lipoma of the right antecubital fossa as secondary to the 
service-connected right elbow disability.  38 C.F.R. § 
3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks revision of an October 1994 rating decision 
based upon his claims of CUE therein as to the issues of 
entitlement to service connection for right shoulder 
disability, back disability, and lipoma of the antecubital 
fossa.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held, 
in part, that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
[CUE] motions."  The Court observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002) [regarding a clear and unmistakable error 
claim as to a prior final RO decision]; Juarez v. Principi, 
16 Vet. App. 518, 521 (2002) [citing Parker as "holding VCAA 
inapplicable to claim that RO decision contained CUE"].

The Board therefore finds that VA's duties to notify and 
assist contained in the VCAA are not applicable to these CUE 
claims.  See VA O.G.C. Prec. Op. No. 
12-2001 (July 6, 2001).

The Board notes that the Veteran has nonetheless been 
accorded ample opportunity to present his contentions.  In 
this regard, the Veteran and his representative have 
presented written argument to the RO and to the Board.  The 
Veteran declined the opportunity to have a hearing before a 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
Veteran's claims.

1.  Whether an October 1994 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for right shoulder disability.

2.  Whether an October 1994 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for back disability.

As these two CUE claims involve the application of identical 
law to similar facts, for the sake of economy the Board will 
address them together.

Pertinent law and regulations

Service connection

In general, service connection may be granted for a 
disability or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Secondary service connection

Under 38 C.F.R. § 3.310(a), a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  See 38 C.F.R. 
§ 3.310(a) (1994); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

CUE

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) 
(2008).

The Court has propounded a three-prong test to determine 
whether CUE is present in a prior determination:

(1). "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,

(2).  the error must be 'undebatable' and of the sort 'which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made,' and 

(3).  a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question."

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity and, 
unless, it is the kind of error, that if true, would be CUE 
on its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo further held that neither a claim 
alleging improper weighing and evaluating of the evidence in 
a previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of CUE.  Id. at 44.

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and regulatory provisions to the correct and relevant 
facts.  It is not mere misinterpretation of facts."  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  This specific allegation must assert more 
than mere disagreement with how the facts of the case were 
weighed or evaluated.  In other words, to present a valid 
claim of CUE the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In order to show that CUE 
occurred, the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and that, 
had the error not occurred, the decision would have been 
manifestly different.  See Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  In Cook, the Federal Circuit overruled Hayre 
v. West, 188 F. 3d 1327 (Fed. Cir. 1999), to the extent that 
the decision held that the existence of "grave procedural 
error" (in that case, not obtaining complete service 
treatment records) rendered a VA decision non-final.  Also in 
Cook, the Federal Circuit, citing Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994), noted that a CUE claim is an attack on 
a prior judgment that asserts an incorrect application of law 
or fact, and that an incomplete record, factually correct in 
all other respects, is not CUE.

Analysis

The Veteran's claims of entitlement to service connection for 
disabilities of the right shoulder and back were denied in an 
October 1994 rating decision.  In that decision, the RO 
essentially stated that there was no evidence that 
disabilities of the right shoulder or back were incurred in 
service.  The RO further noted that a back disability had not 
been diagnosed in the September 1994 VA examination.

The RO's October 1994 rating decision was not appealed and is 
therefore final.  See  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104, 20.1103 (2008).  The Veteran challenges that 
decision on the basis of CUE.  

With regard to the right shoulder and back disability claims, 
the Veteran does not seem to assert that the RO applied the 
incorrect legal standard in its October 1994 decision, nor 
does he contend that the law was incorrectly applied to the 
facts as they were known at the time.  Rather, the heart of 
the Veteran's CUE claims as to these two issues is that the 
RO's evaluation of the relevant evidence in October 1994 was 
incorrect.  As will be discussed below, his arguments 
essentially reflect a disagreement with how the RO weighed 
the evidence. 

The right shoulder claim

As to the right shoulder claim, the Veteran contends that 
there was sufficient evidence in the record at the time of 
the October 1994 rating decision to warrant a grant of 
service connection.  See the Veteran's claim of CUE dated 
October 2006.  

In the October 1994 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
right shoulder disability on the grounds that "there is no 
evidence to show that the Veteran sustained an injury to his 
right shoulder while on active duty or that arthritis of the 
right shoulder became manifest to a compensable degree within 
one year following service."  The RO's decision was 
consistent with the evidence of record, including the 
Veteran's service treatment records, which were pertinently 
absent any indication that the Veteran incurred a right 
shoulder injury at the time of a 1955 in-service fall (which 
was the basis for the April 1990 grant of service connection 
for residuals of a right elbow injury).  Moreover, there was 
no medical evidence of record which demonstrated that the 
Veteran was diagnosed with degenerative disease of the right 
shoulder in service or for decades thereafter.  

The Board recognizes that the RO failed to discuss the 
findings of a September 1994 VA examiner, who indicated that 
the Veteran's right shoulder disability was "consistent" 
with the in-service fall.  However, it is not undebatable 
error that the RO merely failed to specifically mention this 
positive nexus evidence.  Crucially, the RO did not deny the 
Veteran's claim based upon the issue of medical nexus, but 
rather based upon the absence of evidence of in-service 
injury.  

The Board has also considered the Veteran's contention that 
there was sufficient evidence of record in October 1994 upon 
which to grant service connection for a right shoulder 
disability as secondary to the service-connected right elbow 
disability.  However, aside from the Veteran's own 
statements, there was in fact no evidence of record of the 
time of the October 1994 rating decision to suggest that the 
Veteran's shoulder disability was proximately due to his 
service-connected elbow disability.  Crucially, neither the 
Veteran, nor his representative, has pointed any such 
evidence.    

The Board does not necessarily dispute that the RO's October 
1994 decision is not a model of legal and factual exposition, 
at least by current standards.  However, current standards 
are inapplicable and, in any event, this deficiency is not a 
basis for a finding of CUE.  With respect to the crucial 
matter of whether the RO failed to apply the proper statutory 
law or regulation, or applied it incorrectly, such is not 
shown.

Boiled down to its essence, the Veteran is merely expressing 
disagreement as to how the evidence extant at the time of the 
October 1994 RO rating decision was weighed and evaluated 
with respect to the right shoulder disability claim.  Such a 
disagreement is not a valid claim of CUE.  See Fugo, 6 Vet. 
App. at 44 ["to claim CUE on the basis that previous 
adjudicators had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
CUE"]; see also Russell, supra [to the same effect].  To 
address these arguments, the Board would have to engage in 
reevaluating each piece of evidence of record in October 1994 
to determine how probative it is, in pursuit of reaching its 
own conclusion as to whether the Veteran's right shoulder 
disability was incurred or aggravated in service.  Such an 
inquiry requires weighing and evaluating evidence which, as 
stated above, cannot constitute a valid claim of CUE.

The back claim

With respect to the back disability claim, the Veteran 
contends that the RO committed CUE by failing to obtain a 
sufficient VA examination.  Specifically, the Veteran points 
to the fact that the September 1994 VA examination did not 
address the Veteran's claimed back disability.  

As indicated in the law and regulations section above, an 
allegation of CUE based upon the perceived failure of the RO 
to develop the evidence does not amount to a valid claim of 
CUE.  See Cook, supra; see also Caffrey v. Brown, 6 Vet. App. 
377 (1994) [any failure on the part of VA to fulfill the duty 
to assist does not constitute CUE].  The Veteran's contention 
accordingly fails.  Any alleged failure to obtain an opinion 
regarding the claimed back disability, i.e., a purported 
failure in VA's duty to assist, is not CUE.

To the extent that the Veteran is contending that the 
September 1994 VA examiner was somehow negligent in failing 
to address the Veteran's claimed back disability, as a matter 
of law a medical error cannot constitute CUE.  See Russell, 3 
Vet. App. at 314.  Medical personnel are not adjudicators 
and, as such, cannot commit CUE.  See Henry v. Derwinski, 2 
Vet. App. 88, 90 (1992); see also Shockley v. West, 
11 Vet. App. 208 (1998).

Conclusion

In summary, for the reasons and bases stated above, the Board 
concludes that the Veteran has not presented valid CUE claims 
as to the RO's October 1994 rating decision concerning the 
claimed right shoulder and back disabilities.  

Finally, the Board has considered whether the more proper 
remedy as to these claims is denial or dismissal.  In this 
regard, the Board has considered the Court's holding in 
Simmons v. Principi, 17 Vet. App. 104 (2003), to the effect 
that if the Veteran is only asserting disagreement with how 
the VA evaluated the facts before it, the claim should be 
dismissed without prejudice because of the absence of legal 
merit or lack of entitlement under the law.  The Board 
believes, given the Veteran's arguments as to the right 
shoulder and back disability claims, that dismissal is 
appropriate.  As was discussed above, the Veteran's CUE 
contentions boil down to arguments pertaining to a weighing 
of the evidence and an alleged failure on the part of the RO 
to assist him.  Accordingly, the Board believes that 
dismissal of both CUE claims is more appropriate than denial.

3.  Whether an October 1994 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for lipoma of the right antecubital fossa.

Analysis

The Veteran contends that the RO committed CUE in the October 
1994 rating decision by failing to consider the September 
1994 VA examination report which attributed the lipoma on the 
right antecubital fossa to the Veteran's service-connected 
right elbow disability.

To be successful, a CUE claim must pass two criteria:  first, 
the claim must be pled with sufficient specificity as to the 
alleged error and not merely be an expression of vague 
statements of dissatisfaction.  See Andre, 14 Vet. App. at 
10; aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. 
Cir. 2002) [any claim of CUE must be pled with specificity].  
Next, if CUE has been determined to have been pled with the 
required specificity, it must be determined whether there was 
a failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts. 

In this case, the Board finds that CUE has been pled with 
sufficient specificity.  
The October 2006 claim specifically asserted that there was 
sufficient evidence of record at the time of the October 1994 
rating decision upon which to grant the Veteran's lipoma 
claim based upon secondary service connection under 38 C.F.R. 
§ 3.310(a).  As CUE has been pled with sufficient 
particularity, the Board will continue to the merits of the 
claim.

As explained above, CUE involves more than mere 
misinterpretation of facts by an adjudicator.  Rather, the 
law must be misapplied to correct and relevant facts; 
further, such error must be undebatable and manifestly change 
the outcome of the issue.

The evidence of record at the time of the October 1994 rating 
decision showed that the Veteran suffered from a lipoma of 
his right arm.  Specifically, the September 1994 VA examiner 
identified a "mass consistent with lipoma present in the 
right antecubital fossa."  This was consistent with an April 
1991 VA treatment record which indicated that the Veteran had 
"a mass over the forearm in the cubital crease which may be 
a lipoma versus an enlarged bursal sac from the proximal 
radioulnar joint."  

Significantly, the September 1994 VA examiner went on to link 
the lipoma of the right antecubital fossa with the Veteran's 
service-connected right elbow disability.  Additionally, 
there was no evidence of record to indicate that the 
Veteran's lipoma of the right antecubital fossa developed as 
a result of any other etiology.  

Crucially, the October 1994 RO rating decision noted that the 
September 1994 VA examiner had identified a lipoma in the 
right antecubital fossa.  However, the RO went on to conclude 
that there was "no evidence to show that the lipoma was 
related to a service-connected disability".  The RO failed 
to identify or discuss the VA examiner's diagnosis, which 
related the lipoma to the right elbow disability.

In a valid claim of CUE, the claimant cannot simply request 
the Board to reweigh or reevaluate the evidence.  See 
Crippen, supra.  However, in this case, the Veteran has 
essentially pointed to the medical evidence, as described 
above, and argued that said evidence overwhelmingly and 
indisputably supports a conclusion that the RO erred in 
failing to establish service connection for the lipoma as 
secondary to the Veteran's service-connected right elbow 
disability.  Thus, the Board is not reweighing the evidence 
but rather is determining whether there was undebatable error 
on the part of the RO which was outcome determinative.  See 
Damrel, supra.

It is undebatable that the record before the RO in October 
1994 indicated that the lipoma was proximately due to the 
service-connected right elbow disability.  
It follows that it is undebatable that the Veteran met the 
criteria for establishing service connection on a secondary 
basis.  See 38 C.F.R. § 3.310(a).  That is to say, the law 
was incorrectly applied.  Moreover, had this error not 
occurred, the decision would have been manifestly different, 
i.e., the claim would have been granted.  
See Bustos, supra.  The RO's error is not recognizing the 
positive nexus evidence manifestly changed the outcome of the 
case.  

Accordingly, the Board finds that CUE existed in the October 
1994 RO rating decision with respect to the issue of service 
connection for the lipoma of the right antecubital fossa.  
Specifically, the RO's denial of the lipoma claim was the 
product of CUE because the criteria for secondary service 
connection were unmistakably met.

In summary, for the reasons and bases set out above, the 
Board finds that the October 1994 rating decision which 
denied the Veteran's claim of entitlement to service 
connection for lipoma of the right antecubital fossa was the 
product of CUE.  The appeal is accordingly granted as to this 
issue.  

ORDER

The claim of CUE in the October 1994 rating decision as to 
the issue of service connection for right shoulder disability 
is dismissed.

The claim of CUE in the October 1994 rating decision as to 
the issue of service connection for back disability is 
dismissed.

The October 1994 rating decision, with respect to the issue 
of service connection for lipoma of the antecubital fossa, 
was clearly and unmistakably erroneous.  The CUE claim is 
granted as to that issue.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


